STALEY V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-153-CR





STEVEN KENNETH STALEY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Steven Kenneth Staley filed a notice of appeal from the trial court’s April 11, 2006 order requiring him to submit to a mental examination and comply with a medication regimen.  On May 12, 2006, we sent appellant a letter stating our concern that we did not have jurisdiction over the appeal because the court of criminal appeals has exclusive jurisdiction over cases in which the death penalty has been assessed.  We also told appellant that if he or any party desiring to continue the appeal did not file, by May 22, 2006, a response showing grounds for continuing the appeal, we would dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 44.3. 

Appellant did not file a response.  Because the order being appealed is from a case in which the death penalty was assessed, we do not have jurisdiction over this appeal.  
See
 
Tex. Const.
 art. V, § 5(b); 
Tex. Code Crim. Proc. Ann.
 art. 4.04 (Vernon 2005); 
State ex rel. Holmes v. Hon. Court of Appeals for the Third Dist.
, 885 S.W.2d 389, 394 (Tex. Crim. App. 1994) (orig. proceeding).  Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM

PANEL D:	LIVINGSTON, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: July 20, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.